Citation Nr: 1545392	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active military service from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  The transcript of the hearing is of record.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he was exposed to high noise levels while serving in the Navy aboard the USS RUPERTUS while working as an electrical repairman in the engine room and while manning gun mounts during combat missions off the coast of Vietnam.  The Veteran believes that this in-service noise exposure caused his current hearing loss and tinnitus.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in December 2007.  The VA examination puretone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
60
LEFT
10
20
35
50
65

The Veteran was diagnosed with mild to moderately-severe high frequency hearing loss and constant tinnitus, in both ears.  The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385; therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  The examiner also diagnosed the Veteran with constant tinnitus; therefore the Veteran has a current disability with regard to the claim for tinnitus as well.  38 C.F.R. § 3.303.

The evidence regarding medical nexus consists of a VA examiner's statement in a December 2007 VA examination report which stated that given the lack of evidence of hearing loss during his military service (or until 36 years later), it is more likely that his hearing loss is related to noise exposure in his civilian occupation, and, therefore, it is less likely than not that his hearing loss is related to noise exposure during his active military service.  Likewise, given the lack of evidence of tinnitus during his active duty service, it is likely that his tinnitus is secondary to his hearing loss, and therefore, it is less likely than not that his tinnitus is related to noise exposure during his military service.  

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In the instant case, the Veteran was not given a hearing test upon exiting the military, so there is no way to be sure his hearing did not worsen in service.  The Veteran reported at his September 2015 hearing that he experienced hearing problems, especially ringing in his ears during his military service and that he reported them but was told there was nothing that could be done. 

The Veteran has consistently reported that he had significant noise exposure during active duty service.  The Veteran stated at his September 2015 hearing that working in the engine room was always noisy and when working on the gun mounts they would average 2000 rounds a day and there was no hearing protection.  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Combat Action Ribbon, as well as the Vietnam Service Medal with 7 stars, National Defense Service Medal, Republic of Vietnam Campaign Medal with device, Armed Forces Expeditionary Medal (Korea), and Republic of Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

Additionally the Veteran testified that while he did work as an electrician in power plants following service, he was required to always wear hearing protection.  He further noted that he did not wear hearing protection in the military because it was not practical in the midst of combat fighting.  

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the Veteran's testimony that his diagnosed hearing loss disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) his documented exposure to in-service acoustic trauma, (3) his competent and credible testimony that he used hearing protection for any post-service exposure to noise, thereby addressing any intervening event, (4) his competent and credible history of relevant symptoms since service discharge, and (5) the Veteran's combat experience.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not caused by the acoustic trauma he suffered in service.

In light of the above, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss and tinnitus being related to his active duty service.  Given the above stated facts, the evidence tends to show that the current conditions are more likely than not related to the Veteran's noise exposure during active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service Connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


